DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

Remarks
Claims 1-20 are pending.


Claim Objections
Claim 9 is objected to because of the following informalities:  
As per claim 9, line 5: “the the” should be “the”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user associated with the virtual repository" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim discloses “each virtual repository of the plurality of virtual repositories” and “a user of a plurality of users” but it is not clear which virtual repository is referenced by “the virtual repository” or which user is referenced by “the virtual repository” and therefore how they are associated. Dependent claims 2-6 and 8-20 are rejected based upon their dependency on independent claim 1.
Claim 7 recites the limitation "the user associated with the virtual repository" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim discloses “each virtual repository of the plurality of virtual repositories” and “a user of a plurality of users” but it is not clear which virtual repository is referenced by “the virtual repository” or which user is referenced by “the virtual repository” and therefore how they are associated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (‘Kamhi’ hereinafter) (Publication Number 20170046965) in view of Arneson et al. (‘Arneson’ hereinafter) (Publication Number 20180173896) and further in view of Sundaresan et al. (‘Sundaresan’ hereinafter) (Publication Number 20120278314).

As per claim 1, Kamhi teaches
A computer-implemented method of managing a virtual repository system, the method comprising: (see abstract and background)
a computing system storing a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items […] by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and a second virtual repository associated with a second user; (user database with educational history or background associated with respective students, paragraph [0021])
[…] 
the computing system receiving a first trigger from a first computing device of the first user, the first trigger requesting first information and the first trigger including media information, the media information including image data for a face of the second user; and the computing system performing facial recognition on the image data and identifying the second user; (receive image data and use face recognition technology used to search and identify recognized student, paragraph [0021])
the computing system sending results to the first computing device, the results including […] a first item record of the second virtual repository, the first item record of the second virtual repository being responsive to the first trigger. (obtain available educational history or background information associated with identified student based on search of user database, paragraph [0021])
Kamhi does not explicitly indicate “[items] owned and used [by the user]”, “and the computer system receiving a selection of a first item record from the second virtual repository from a second computing device of a second user;”.
However, Arneson discloses “[items] owned and used [by the user]” (owner’s personal database and customer database storing items with ownership, paragraph [0163],[0199]; barcode tagging of items such as household items for a move, paragraph [0164], where moving items indicates that they are used), “and the computer system receiving a selection of a first item record from the second virtual repository from a second computing device of a second user;” (owner verifies the that right item is identified, paragraph [0163],[0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi and Arneson because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for better management of personal products or purchases by using personal assistance software and unique identifiers (see Arneson, paragraph [0004]). This gives the user the advantage of being able to more quickly and easily identify owned and personal items.
Neither Kamhi and Arneson explicitly indicate “[the results including] a link to”.
However, Sundaresan discloses “[the results including] a link to” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.

As per claim 2, Kamhi teaches
the step of receiving on the computing system a first trigger from a first computing device of the first user includes receiving on the computing system a first trigger that includes a request for information associated with at least one virtual repository of the plurality of virtual repositories associated with an identified user. (receive image data and use face recognition technology used to search and identify recognized student, paragraph [0021])

As per claim 7, Kamhi teaches
A computer-implemented method of managing a virtual repository system, the method comprising: (see abstract and background)
a computing system receiving a plurality of virtual repositories, each virtual repository of the plurality of virtual repositories being associated with a user of a plurality of users, and each virtual repository of the plurality of virtual repositories including item records for items […] by the user associated with the virtual repository, and the plurality of virtual repositories including a first virtual repository associated with a first user, and a second virtual repository associated with a second user; (user database with educational history or background associated with respective students, paragraph [0021])
[…]
the computing system receiving a first trigger from a first computing device of the first user, the first trigger requesting first information and the first trigger including media information, the media information including recorded speech data for the second user; and the computing system performing speaker recognition on the speech data and identifying the second user; (receive audio data and use speech recognition technology used to search and identify recognized student, paragraph [0021])
 the computing system sending results to the first computing device, the results including […] a first item record of the second virtual repository, the first item record of the second virtual repository being responsive to the first trigger. (obtain available educational history or background information associated with identified student based on search of user database, paragraph [0021])
Kamhi does not explicitly indicate “[items] owned and used [by the user]”, “and the computer system receiving a selection of a first item record from the second virtual repository from a second computing device of a second user;”.
However, Arneson discloses “[items] owned and used [by the user]” (owner’s personal database and customer database storing items with ownership, paragraph [0163],[0199]; barcode tagging of items such as household items for a move, paragraph [0164], where moving items indicates that they are used), “and the computer system receiving a selection of a first item record from the second virtual repository from a second computing device of a second user;” (owner verifies the that right item is identified, paragraph [0163],[0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi and Arneson because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for better management of personal products or purchases by using personal assistance software and unique identifiers (see Arneson, paragraph [0004]). This gives the user the advantage of being able to more quickly and easily identify owned and personal items.
Neither Kamhi and Arneson explicitly indicate “[the results including] a link to”.
However, Sundaresan discloses “[the results including] a link to” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.

As per claim 8, Kamhi teaches
the first trigger includes product information, the product information identifying an item for which item records exist in a first plurality of virtual repositories, and each virtual repository of the first plurality of virtual repositories being associated with a user of a first plurality of users; and the results identifying the user assigned to each virtual repository in the first plurality of virtual repositories, (receive image data and use face recognition technology used to search and identify recognized student, paragraph [0021])
Neither Kamhi and Arneson explicitly indicate “and the results providing a link to each virtual repository in the first plurality of virtual repositories”.
However, Sundaresan discloses “and the results providing a link to each virtual repository in the first plurality of virtual repositories” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.

As per claim 9, Kamhi teaches
the first trigger includes a directive, the directive including a condition, and the results identify the second user, […]; and the step of sending results from the computing system to the first computing device comprising sending results from the computing system to the first computing device if the the condition of the directive is satisfied. (receive image data and use face recognition technology used to search and identify recognized student, paragraph [0021]).
Neither Kamhi and Arneson explicitly indicate “and the results include a link to second virtual repository”.
However, Sundaresan discloses “and the results include a link to second virtual repository” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.

As per claim 20, Kamhi teaches
[…] of the virtual repository. (user database with educational history or background associated with respective students, paragraph [0021])
Neither Kamhi and Arneson explicitly indicate “the results include a link to navigable graphic representation”.
However, Sundaresan discloses “the results include a link to navigable graphic representation” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (‘Kamhi’ hereinafter) (Publication Number 20170046965) in view of Arneson et al. (‘Arneson’ hereinafter) (Publication Number 20180173896) and further in view of Sundaresan et al. (‘Sundaresan’ hereinafter) (Publication Number 20120278314) and further in view of Bluvband et al. (‘Bluvband’ hereinafter) (Publication Number 20130347046).

As per claim 6,
Neither Kamhi, Arneson nor Sundaresan explicitly indicate “the first trigger includes broadcast information, the broadcast information including time data for appearance of a second user during a broadcast”
However, Bluvband discloses “the first trigger includes broadcast information, the broadcast information including time data for appearance of a second user during a broadcast” (paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson, Sundaresan and Bluvband because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to invite other users to view live video based on live feedback of content being watched (Bluvband, paragraph [0006]). This gives the user the advantage of being able to share personal comments in real-time.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (‘Kamhi’ hereinafter) (Publication Number 20170046965) in view of Arneson et al. (‘Arneson’ hereinafter) (Publication Number 20180173896) and further in view of Sundaresan et al. (‘Sundaresan’ hereinafter) (Publication Number 20120278314) and further in view of Daya et al. (‘Daya’ hereinafter) (Publication Number 20170109445).

As per claim 10, 
Neither Kamhi, Arneson nor Sundaresan explicitly indicate “displaying the results on the first computing device, filtering the results on the first computing device, the filtering excluding a first portion of the results from display on the first computing device”.
However, Daya discloses “displaying the results on the first computing device, filtering the results on the first computing device, the filtering excluding a first portion of the results from display on the first computing device” (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson, Sundaresan and Daya because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing the user with more control over the display of results. This gives the user the advantage of not having voluminous search results and being able to better manage the quantity and specificity of results displayed. 

As per claim 19, Kamhi teaches
Neither Kamhi and Arneson explicitly indicate “the results include a link to”.
However, Sundaresan discloses “the results include a link to” (results include hyperlinks to information in item database, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson and Sundaresan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to present items to users that are shopping or searching for items (see Sundaresan, paragraphs [0002]-[0003]). This gives the user the advantage of a more user-friendly interface for accessing desired information.
Neither Kamhi, Arneson nor Sundaresan explicitly indicate “an ordered table of data from item records associated with at least one virtual repository of the plurality of virtual repositories”.
However, Daya discloses “an ordered table of data from item records associated with at least one virtual repository of the plurality of virtual repositories” (figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamhi, Arneson, Sundaresan and Daya because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing the user with more control over the display of results. This gives the user the advantage of not having voluminous search results and being able to better manage the quantity and specificity of results displayed. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198